Title: To Thomas Jefferson from William Tatham, 30 November 1808
From: Tatham, William
To: Jefferson, Thomas


                  
                     Norfolk Novr. 30th. 1808.
                  
                  I have directed Mr. Bonsal, Sir, to transmit to you the second printed Pamphlet on the subject of the Canal which I have the honor to propose from this port to Carolina, by way of Kempsville & the North Landing; embracing also a latteral naval cut from Kempsville to Lynhaven river, designed for bettering the defence of this place & the United States in general. I have also persevered, under the severest affliction by cramps & lingering illness, till I have carried (apparently) One general conviction in favor of the measure; and I have transmitted, by the delegates of this County, a respectable Memorial to the Legislature, with a handsome topographical Survey, & general plan of the project annexed; praying that the President of the United States may be authorized to carry this undertaking into effect, &c, as heretofore stated.
                  The most essential detail of these plans I hold in reserve for the President of the United States, as well as the most essential parts of the topography of the Country; and, till he requires them, I shall not put it in the power of any other person to supplant me in either the credit or just remuneration.
                  I had hopes, Sir, that the people here would have forwarded a mission for me to the Federal City; but the thing wants a leader of suitable zeal & Energy; and, unless the executive sees cause to call for those documents, which will employ me a considerable time in public service, & which I shall not be ashamed to submit to the present, or future, generation, as most highly important to the public safety and prosperity, I do not see any certainty that I shall have the honor of seeing you again at Washington.
                  Thus Sir (whatever may be the cause of a strange & unaccountable coolness towards me on the part of Administration) I have continued to second the views of goverment to the end; & the interests of this country forty years, if I live to see next april. The result has been that, all my natural connexions have abandoned me, I have been disinherited where ever it has been practicable, dispossessed even by Servants on Estates where I cannot be disinherited in law, all Monies which have fallen from my deceased relatives or my personal industry has been freely dissipated in support of our common cause; and I exist (only) to see myself & Children reduced to penury and neglect without being able to learn whether I owe my misfortunes to common casualties, or to the dark & secret whisper of some intriguing villain who is more fortunate in forestalling those means which would continued me useful in society.
                  I have the honor to be, Sir, Your Hble Servt
                  
                     Wm Tatham
                     
                  
               